Citation Nr: 1637699	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, claimed as secondary to the service-connected residuals of cold injury.
 
2.  Entitlement to service connection for a right knee disability, claimed as secondary to the service-connected residuals of cold injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to July 1979 and from August 1980 to May 1985.  The period of service from August 1976 to July 1979 is the only period of service considered honorable. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

When this case was previously before the Board in August 2015, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Board notes that the Veteran changed representation during the pendency of this appeal.  The appropriate VA forms are associated with the electronic claims file, and the Board acknowledges that he is represented by the American Legion as of June 2016.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral knee disabilities.  Review of VA and private treatment records shows diagnoses of degenerative arthritis of the knees in July 2003, knee arthralgia and knee pain in December 2008, chondromalacia in January 2009, and degenerative joint disease (DJD) in May 2009.  Notably, service connection is already in effect for residuals of cold injuries to the left and right lower extremities.

In response to the Board's August 2015 remand, an addendum opinion was received in October 2015 in which the examiner stated that the conditions claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition or military service.  

However, the October 2015 examiner did not answer the question posed by the Board regarding whether it was at least as likely as not that the current knee disabilities were aggravated (i.e., permanently worsened beyond the natural progression) by the service-connected residuals of cold injury to the lower extremities.

Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Access to the electronic claims file should be returned to the VA examiner who provided the October 2015 addendum, or suitable substitute if that examiner is unavailable.  

The examiner should be requested to review the claims file - to include the service treatment records of the original cold injury - and to provide an addendum addressing the nature and etiology of all knee disabilities present during the pendency of this claim. 

With respect to each knee disability present at any time during the pendency of this claim (to include degenerative arthritis, knee arthralgia, chondromalacia, and DJD), the examiner should provide an opinion as to whether it is at least as likely as not that the current knee disability is aggravated (i.e., permanently worsened beyond the natural progression) by the service-connected residuals of cold injury to the lower extremities. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.
 
2.  After undertaking any additional development it determines to be warranted, the AOJ should readjudicate the issues on appeal, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Board intimates no opinion to the outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

